Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-27 are currently pending and are addressed below.
Drawings
The drawings were received on 03/17/2021.  These drawings are accepted.

Response to Amendment
The amendment filed 03/17/2021 has been entered. Claims 1-27 are currently pending. The previous 35 USC 112 rejections remain since Applicant’s comments are not sufficient to overcome the rejections.

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the scope of claims 14-15 are clear, the Examiner respectfully disagrees. Even assuming arguendo that the various modes have “intuitive” meanings as argued by Applicant, one of ordinary skill in the art would not reasonably be apprised as to the scope of the claims, since there are multiple reasonable interpretations of the various modes when read in light of the specification, since the specification provides no further guidance as to the claim scope. For example, regarding “return mode”, it is unclear if this refers to a mode for returning to the dock as .

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specifics regarding Applicant’s intended meaning of particular modes in claim 1, and the robot path in claims 20 and 27) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that the language from the specification does not provide an explicit definition for any of the claimed terms, but is rather optional or exemplary, using language such as “may include”. The broadest reasonable interpretation of the claim language does not confine the claim scope to the language of the specification. Therefore, the prior art of record meets the broadest reasonable interpretation of the claims in light of the specification as detailed in the previous office action and below, and Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 14-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 14-15, multiple modes of operation render the scope of the claim unclear since they are not terms of art and the specification does not provide description to apprise one of ordinary skill in the art of the meaning of the terms. Such modes include: “select mode”, “universal serial bus connecting mode”, “radio frequency synchronizing mode”, “return mode”, “checkup mode”, “screen saver mode”, “error mode”, “unlocking mode”, “reporting mode”. 
Regarding claim 19, it is unclear if “a user interface” is referring to the user interface recited in claim 1 or another user interface.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 19-21, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffley et al. (US 2014/0207280). 

Regarding claim 1:
Duffley teaches a tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: 
obtaining, with an application executed by a communication device, from a robot that is physically separate from the communication device, a map of a working environment of the robot, the map being based on data sensed by the robot while traversing the working environment (mapping navigation system 240, see at least [0046], SLAM algorithm [0069], transmitting to mobile terminal [0078-0079]); 
presenting, with the application executed by the communication device, a user interface having inputs by which, responsive to user inputs, modes of operation of the (see at least Fig. 18, [0166]); 
receiving, with the application executed by the communication device, a first set of one or more inputs via the user interface, wherein the first set of one or more inputs: 
designate a first area of the working environment [0166], and 
designate a first mode of operation of the robot to be applied in the designated first area of the working environment (see at least Fig. 18, [0164-0166]); and 
the user interface comprises inputs to select among at least: a default navigation mode, a user pattern navigation mode, and an ordered coverage navigation mode (see at least [0082-0095], absent any specific details regarding the claimed “modes”, various prioritization of the parameter sliders may, broadly interpreted, meet these claim limitations. For example, see Fig. 8., [0090] for description of “ordered coverage mode”); and
after receiving the first set of one or more inputs, causing, with the application executed by the communication device, the robot to be instructed to apply the first mode of operation in the first area of the working environment (see at least [0166]).

Regarding claim 2:
Duffley further discloses wherein the operations comprise: 
receiving, with the application executed by the communication device, a second set of one or more inputs via the user interface, wherein the second set of one or more inputs: 
(setting different cleaning strategy in different areas in the same cleaning session, see at least [0163-0166]), and 
designate a second mode of operation of the robot to be applied in the designated first area of the working environment, the second mode of operation being different from the first mode of operation (setting different cleaning strategy in different areas in the same cleaning session, see at least [0163-0166]); 
after receiving the second set of one or more inputs, causing, with the application executed by the communication device, the robot to be instructed to apply the second mode of operation in the second area of the working environment, the second mode of operation being applied during a work session of the robot in which the first mode of operation is also applied in the first area of the working environment (setting different cleaning strategy in different areas in the same cleaning session, see at least [0163-0166]). 

Regarding claim 3:
Duffley further discloses wherein: the user interface has inputs by which application of modes of operation to areas of the working environment are scheduled (see at least Figs. 10-12, 16);
 and the operations comprise: 
receiving, via the user interface, in the first set of one or more inputs, or in another set of one or more inputs, an input indicating when the first mode of operation is to be applied in the first area; and 
(see at least Figs. 10-12, 16, [0100-0108]).

Regarding claim 4:
Duffley further discloses wherein the operations comprise: 
receiving, with the application executed by the communication device, a second set of one or more inputs via the user interface, wherein the second set of one or more inputs: 
designate a second area of the working environment, the second area being different from the first area, and designate a second mode of operation of the robot to be applied in the second area of the working environment, the second mode of operation being different from the first mode of operation (setting different cleaning strategy in different areas in the same cleaning session, see at least [0163-0166]);
 receiving, via the user interface, one or more scheduling inputs indicating when the first mode of operation is to be applied in the first area and when the second mode of operation is to be applied in the second area (see at least Figs. 10-12, 16, [0100-0108]); 
causing, with the application executed by the communication device, the robot to be instructed to apply the first mode of operation in the first area of the working see at least Figs. 10-12, 16, [0100-0108]); and 
causing, with the application executed by the communication device, the robot to be instructed to apply the second mode of operation in the second area of the working environment according to at least some of the one or more scheduling inputs, the second mode of operation being applied during a different work session of the robot from a work session in which the first mode of operation is applied (see at least Figs. 10-12, 16, [0100-0108]).

Regarding claim 5:
Duffley further discloses the first mode of operation is a navigation mode; (see at least [0082-0095], For example, see Fig. 8., [0090] for description of “ordered coverage mode”).

Regarding claim 6:
Duffley further discloses wherein: the first set of one or more inputs comprises a first setting to be applied in the first mode of operation, the first setting being one setting among a plurality of settings the robot is capable of applying in the first mode of operation (see at least [0082-0095]).

Regarding claim 7:
Duffley further discloses wherein the operations comprise: causing, with the application, the robot to be instructed to apply the first mode of operation in the first area (see at least [0082-0095] Figs. 10-12, 16, [0100-0108], [0163-0166]).

Regarding claims 8-9:
Duffley further discloses wherein the operations comprise: presenting, in the user interface, inputs by which a phase, frequency, or duty cycle is selected to schedule periodic application of the first mode and second mode of operation in the first area of the working environment (see at least Fig. 11, [0096-0104], [0171-0172]).


Regarding claim 10:
Duffley further teaches wherein the operations comprise: presenting, in the user interface, inputs by which a criterion is at least partially specified to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment, wherein the criterion is conditioned on a phenomenon other than date or time (at least based on occupancy and/or user desired start, see at least Figs. 10-12, [0108]).

Regarding claim 11:
Duffley further teaches wherein the operations comprise: determining, by the application, that the criterion is satisfied and, in response, causing the robot to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment; determining, by a computer system physically distinct from the robot and the communication device, that the criterion is satisfied and, in response, causing the robot to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment; or determining, by the robot, that the criterion is satisfied and, in response, causing the robot to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment (at least based on occupancy and/or user desired start, see at least Figs. 10-12, [0108]).

Regarding claim 12:
Duffley further teaches receiving, via the user interface, inputs that at least partially specify a Boolean statement comprising a plurality of Boolean criteria, Boolean operators, and associations between the Boolean criteria and the Boolean operators; and causing the robot to initiate or otherwise schedule application of the first mode of operation in the first area of the working environment in response to the Boolean statement evaluating to a specified Boolean result (broadly interpreted, at least the scheduling function meets this claim limitation. If time=scheduled time, launch. Alternately, occupancy determination, proceed with mission if area is not occupied, see at least [0049]. Alternately, turning off electronics if detected to be on, see at least [0056], continuing cleaning if more dirt is detected in some user selected modes, see at least [0152]).

Regarding claim 13:
Duffley further discloses wherein: the robot is a cleaning robot; and the first mode of operation, or a setting thereof received via the user interface, specifies an intensity of cleaning to be applied by the robot (see at least [0085-0088]).

Regarding claims 14-15:
Duffley further discloses wherein the application, when executed, is capable of causing the robot to apply at least four of the following modes of operation: a select mode (broadly interpreted, at least a user defined cleaning mode meets this limitation); a cleaning mode (discussed throughout); a universal serial bus connecting mode; a WiFi connecting mode; a Bluetooth pairing mode; a radio frequency synchronizing mode; a return mode (see at least [0011]); a checkup mode; a docking mode [0116]; a screen saver mode; a charging mode; an error mode; an unlocking mode; a cloud-uploading mode (at least uploading maps, see cloud server 150); a reporting mode [0117]; or a diagnostic mode.
The Examiner notes that in light of the indefiniteness of a plurality of the claim limitations as indicated above, the scope of the claim cannot be determined. The Examiner further notes that the “modes” listed that would be understood by one of ordinary skill in the art are generally conventional functions, and would have been 

Regarding claim 16:
Duffley further teaches the robot is a floor cleaning robot comprising a vacuum; and the robot is capable of simultaneous localization and mapping [0069].

Regarding claim 17:
Duffley further teaches wherein: the application connects directly to the robot via a local wireless network without routing communications via the Internet (see at least Fig. 1, local user terminal 142).

Regarding claim 19:
Duffley further teaches wherein the operations comprise: steps for providing a user interface (abstract, [0009-0012]).

Regarding claim 20:
Duffley further teaches displaying, with the user interface, a path that the robot has taken from one location to another location in the working environment (broadly interpreted, the coverage map indicates the path the robot has taken. see at least Fig. 6).

Regarding claim 21:
Duffley further teaches wherein the operations comprise: visually designating a second area of the working environment as having been covered by the robot in the user interface; and visually designating a third area of the working environment as having not been covered by the robot in the user interface (see at least Fig. 6, [0072-0079]). 

Regarding claim 27:
Duffley teaches a method as in claim 1 and 20 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Duffley as in claim 1, in view of Jacobs (US 2003/0030399).

Regarding claim 18:
Duffley teaches the limitations as in claim 1 above. Duffley is silent as to adjusting a boundary of the map. 
Jacobs teaches a system and method of controlling a robotic cleaner including determining a suggested adjustment to a boundary of the map; presenting, with by the application executed by the communication device, via the user interface  the suggested adjustment to the boundary; receiving, via the user interface, a request to apply the suggested adjustment to boundary to the map; and in response to receiving the request, causing an updated map to be obtained by the robot, wherein the updated map includes the suggested adjustment to the boundary of the map (see at least [0092] [0185-0188], Figs. 17-18),.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of controlling a robotic cleaner via a SLAM generated map as taught by Duffley with the technique of allowing modifications to the SLAM generated map as taught by Jacobs in order to correct for errors, customize the map, and/or generate virtual boundaries as desired.

Regarding claim 25:
 The combination of Duffley and Jacobs teaches the limitations as in claim 1  and 18 above. Duffley further teaches utilizing a SLAM algorithm to build the map. Jacobs 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the SLAM algorithm as taught by Duffley with the Kalman filter as taught by Jacobs or any other conventional SLAM noise filtering techniques such as a point filter, in order to filter noise from the generated map to ensure an accurate map of the environment.

Regarding claim 26:
The combination of Duffley and Jacobs teaches the limitations as in claims 18 and 25 above. Duffley is silent as to rotating a boundary.

The Examiner takes Official notice that it was exceedingly well-known at the time of the invention to provide for a rotation of a software object on a user interface, such as conventional smart phone or PC based object manipulation. It would have been obvious to one of ordinary skill in the art to modify the map modification system and method as taught by Duffley and Jacobs by providing for the conventional user interface functionality of an object rotation in the user interface in order to allow a user to properly align a boundary or map to fit the environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Duffley as in claim 1 above in view of Choe et al. (US 2013/0056032).

Regarding claims 22-23:
Duffley teaches the limitations as in claim 1 above. Duffley does not explicitly teach depicting a planned path on the user interface. 
Choe teaches a system and method of controlling and programming a robotic cleaner via a map on a user interface including depicting, with the user interface, a planned path of the robot through the working environment and visually designating, in the user interface, a next area of the working environment to be covered by the robot (see at least Figs. 32-38).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the map-based control system and method of a cleaning robot as taught by Duffley with the map-based path planning as taught by Choe in order to allow .

Claim Rejections - 35 USC § 103
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Duffley as applied to claim 1 above, and further in view of Kentley et al. (US 2017/0123421).

Regarding claim 24:
Duffley teaches the limitations as in claim 1 above. Duffley is silent as to determining and presenting a plurality of candidate routes to a user. Duffley does however, further teach allowing a user to select paths/patterns of robot traversal in the environment.
Kentley teaches a system and method of controlling a mobile robotic vehicle via a user interface including obtaining a starting location and a destination in the working environment; determining a plurality of candidate routes from the starting location to the destination; displaying, with the user interface, the plurality of candidate routes from the starting location to the destination; receiving, with the user interface, a selection of one of the candidate routes; and in response to receiving the selection, causing the robot to traverse the selected one of the candidate routes (see at least [0083]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic control system and method as taught by Duffley with the technique of providing candidate paths to a user interface as taught by Kentley in order .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RYAN J. RINK
Examiner
Art Unit 3664

/Ryan Rink/Primary Examiner, Art Unit 3664